DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-3, filed 07/14/2021, with respect to the 35 USC rejection over Aronsson et al. in view of Neilan et al. (US 2017/0203011) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-10, 12-13 and 20-21 over Aronsson et al. in view of Neilan et al. has been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (Aronsson et a. EP 0606566A1) discloses treating implants formed of metal or ceramic materials by removing an outermost layer of oxide and providing a new oxide layer onto the implant while the implant is sealed from the atmosphere. Aronsson et a. fails to teach or suggest forming a new oxide that is either basic or acidic in nature and choosing the drug material applied to the surface of the implant where if the oxide is basic, the drug is acidic and vice versa. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 9795987) discloses a process for forming a drug eluting coronary stent where a covalent bond is formed between the drug and a surface binding functional group on the stent. The process comprises forming a nitrogen doped titanium oxide layer on a stent, forming a surface binding functional group on the layer and then binding an everoliums based drug having a carboxylic acid group to the surface binding functional group to form the covalent bond. 
Cheng et al. (US 2011/0217351) discloses a process for coating medical devices where the implant receives a first layer that is covalently bonded to the surface of the implant. Cheng et al. states that the surface of the implant can be modified to include acidic and or basic type functionality to promote covalent bounding or polar type attractions with the selected coating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715